DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 06/08/2022. 
The application contains 1-20, all have been examined.
This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beller et al. (US2018/0011837), in view of Liu et al. (“A PUT-Based Approach to Automatically Extracting Quantities and Generating Final Answers for Numerical Attributes”, Entropy 2016, Vol. 18, No. 235, 2016, pp. 1-14)

In regards to claims (1, 7 and 14), Beller teaches a method comprising: utilizing an answer key to train a deep question answering (DeepQA) system to search for passages that answer a certain type of question, wherein the DeepQA system outputs an answer key value and an answer key measurement unit that is associated with the answer key value (see Figure 3 and at least para 18-20, 58, 70, 115, claim 1: teaches training a question answering system. The QA system generating answers, the answers are extracted from passages. The training uses answer keys with values and units of measurements e.g. two feet); identifying a candidate answer that includes a candidate passage containing the answer key value, wherein a candidate passage measurement unit in the candidate passage is associated with the answer key value, (see FIG. 3 and at least para 19-20, 58, 70, 115, claim 1: the answers are text extracted from passages. “The queries are applied to the corpus of data/information at the hypothesis generation stage 340 to generate results identifying potential hypotheses for answering the input question, which can then be evaluated. That is, the application of the queries results in the extraction of portions of the corpus of data/information matching the criteria of the particular query. These portions of the corpus are then analyzed and used in the hypothesis generation stage 340, to generate hypotheses for answering the input question 310. These hypotheses are also referred to herein as “candidate answers” for the input question. The search also involves a search over semantic equivalents also contained within the answer key), and wherein the candidate passage measurement unit is a measurement unit that is different from the answer key measurement unit  (see FIG. 7 and at least para 70, 77, 108-109, 120: The semantic variants for the measure type include the following :…, Then , the semantic variant generation component determines number variants ( block 409 ) . The determination of number variants in block 409 may include variants in rounding , degree of precision , formatting , and word number variants ., For ranges , the semantic variant generation component would break apart the range , create variants for each side using the above types , and then combine those variants using different range keywords ., Other types not shown in FIG . 4 may include Percent and Range . The semantic variants for the percent type include the following:…  In one embodiment , the semantic variant generation component may specify a plurality of policies for providing answer alternatives . For example , for Date type answers , three policies may be provided as follows : a policy to gradually back - off to a less specific granularity ( e . g . , the “ General ” policy ) , a policy of exact day match ( the “ Day ” policy ) , and a policy of exact year match ( the “ Year ” policy ) . Each of the policies is appropriate to providing alternative answers to different kinds of questions . The first set of alternatives may be appropriate to a question such as “ When did Germany invade Poland ? ” ( where “ Sep . 1 , 1939 , " “ 9 / 1939 , " and “ 1939 ” would all be appropriate answers )); retraining the DeepQA system to retrieve answers, for the certain type of question, that include one or more of the answer key measurement unit and the candidate passage measurement unit (see FIG. 3 and at least para 19-20, 70, 115, 120, 131, claim 1: the Deep QA system is trained using a modified answer key with additional numerical answers and additional units of measurements according to the semantic variation generation process such that a retraining step is interpreted as occurring anytime the user updates the set of acceptable semantic variants over quantitative attributes of an answer found in a passage (for instance by altering the policy for specifying different granularities in the variants) or relative to the absence of any such variant, and wherein the candidate passage measurement unit is any measurement unit semantic variant formed in this way); receiving, by the retrained DeepQA system, the certain type of question; retrieving, by the retrained DeepQA system, a passage that includes the answer key value and one or more of the answer key measurement unit and the candidate passage measurement unit; and answering, by the retrained DeepQA system, the certain type of question with the passage that includes the answer key value and one or more of the answer key measurement unit and the candidate passage measurement unit. (see FIG. 3 and at least para 18-20, 58, 70, 115, 131, claim 1: teaches a QA system is trained or retrained (every time is updated as mentioned above) using an expanded answer key with numerical answers and units of measurements in which the QA system searches a corpus to extract answers to recognize pertinent to the question type (e.g., quantitative, LAT) in which the output answer generated by the QA system includes numerical answer values and associated units of measurements (e.g., “two feet”) according to the expanded answer key which includes the candidate passage measurement unit as a semantic variant in the expanded answer key).
Beller doesn’t specifically teach a candidate passage containing the answer key value but not the answer key measurement unit; matching the answer key measurement unit to the candidate passage measurement unit based on the answer key.
Liu teaches a candidate passage containing the answer key value but not the answer key measurement unit (see page 2, Section 2, page 8, Section 4.2, Figure 1, Table 1, Table 2: a QA system identifies, through the application of a semantic searching engine and using a predicates-units table (Table 1 – an answer key), candidate numerical answers and associated units of measurements from content/passages of the searched corpus associated including passages which lack a unit of measurement, as represented by  “count” (for example as shown in Table 2) but have values that are associated with the other answers with values and units of measurements, leading to a candidate unit of measurement (for example, 3,060,000 count is associated with 3.6 (megawatt) which is interpreted as an answer key value)); matching the answer key measurement unit to the candidate passage measurement unit based on the answer key measurement unit and the candidate passage measurement unit both being associated with the answer key value (see pages 5-7,  Section 3,  Figure 1. Equation 1, Equation 2, Algorithm 3, Algorithm 4: teaches Algorithms 3 and 4 are employed to infer the units of quantities which are absent of units. … The subset of UR that has a maximum fit degree is used to assign the units of quantities…. If there exists some quantities whose semantic types are count, Algorithm 4 is employed to infer the units of quantities which are absent of units. Unify the unit of every quantity with a unit to s again Provides matching to answers (answer key measurement units such as “watt”) based on a correspondence between the answer value for the answer without a unit of measurement (“count”) and other answers with known units of measurements (found in the PUT table) and corresponding answer values associated with those known units of measurements (answer key value) – i.e., a candidate measurement unit is associated with an answer key measurement unit by virtue of the association of both the value found without a unit of measure with the value associated with other (answer key) values having a unit of measure (3,060,000 watt is associated with 3.6 megawatt))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Liu to modify the teachings of Beller, since it would have provided means to for finding an answer to a question for quantitative answer using machine learning techniques, that compares other answer values having answer unit of measurements, the unit of measurements associated with the extracted quantities when the corresponding unit of measurement for particular searched documents is absent (see Liu Abstract, page 1, Section 1, page 12, Section  6, Figure 2).

In regards to claims (2, 8 and 15), Beller teaches wherein the answer key value in the answer key and the answer key value in the candidate passage are exact matches (see FIG. 6 and at least para 120: newly discovered values for an answer related to a known answer found in an answer key, discovered through the semantic variant generation process which include alternative units, are exact matches to an answer in the answer key such as for a policy which generates exact matches (e.g., Figure 6B) but also, more general, when an exact match is generated based on other patterns of variation such as when the same effective precision is generated).

In regards to claims (3, 9 and 16), Belle teaches wherein the answer key value in the answer key and the answer key value in the candidate passage have different values that are within a predefined range (see FIG. 6A  and at least para 120: wherein newly discovered values for an answer related to a known answer found in an answer key, discovered through the semantic variant generation process which include alternative units, match, to within a predefined range (rule-based range of variations) an answer in the answer key such as, for example, for a general policy which generates inexact matches (e.g., Figure 6A) according to predetermined variations but also, more general, when an inexact match is generated based on other patterns of variation such different precisions).

In regards to claims (4, 10 and 17), further comprising: analyzing the certain type of question to determine a lexical answer type (LAT) for the certain type of question (see para 56-58: system analyzes the input question to identify its lexical answer type); matching the LAT to the candidate passage measurement unit; and selecting an answer to the certain type of question based on the matching of the LAT to the candidate passage measurement unit (see para 56-58, 60, 67; wherein a corpus is searched/queried to generate hypotheses based on the major elements of the question to form candidate answers (found answers) which, for the case of a quantitative question, is interpreted as corresponding to numerical values or semantic expressions of numerical values. Wherein a final answer is selected based on the matching of candidate/hypothetical answers with the analyzed extracted major features of a question which include the LAT)

In regards to claims (5, 11 and 18), Although Beller doesn’t specifically teach further comprising: assigning an uncertainty value of the answer key measurement unit matching the candidate passage measurement unit; and generating answers to the certain type of question utilizing terms that have the assigned uncertainty value. 
Beller teaches extracting mayor elements on queries and providing scoring  (para 34-35; steps for extracting mayor elements of question and using those to generate candidate answers. The QA system then performs deep analysis, e.g., English Slot Grammar (ESG) and Predicate Argument Structure (PAS) builder, on the language of the input question and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of scoring algorithms… The scores obtained from the various scoring algorithms indicate the extent to which the potential response is likely to be a correct answer to the input question based on the specific area of focus of that scoring algorithm”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings in order to assigning an uncertainty value (scoring value) and generating answers to the certain type of question utilizing terms that have the assigned uncertainty value, since it would have provided means to compute the confidence that the QA system has regarding the evidence for a candidate answer being the correct answer to the question (see para 35)

In regards to claims (6 and 12), Beller teaches wherein the answer key utilizes one or more ground truth measurement units for the answer key measurement unit (see FIG 5 and at least para 19-21, 24, 118; in a deep question answer framework, a training set of questions is received in which the question-answer pairs includes answers (e.g. “12 ounces”) that are taken to be ground truth).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beller, in view of Liu as applied to claims 7 and 14 above, and further in view of  Ahuja et al. (US2016/0180726)

In regards to claim 13 and 20, Beller doesn’t specifically teach wherein the program code is provided as a service in a cloud environment.
However, Ahuja, teaches wherein the program code is provided as a service in a cloud environment (see FIG. 2 and at least para 30, 84, 89: teaches a QA system implemented through a cloud environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller with the teachings of Ahuja to provide the DeepQA as a cloud service, since a person would have been motivated to provide convenient on-demand access to applications for the implementation of deep question answering (see para 23, 26, 36, 89).

Response to Arguments
Applicant's arguments with regards to the independent claims and the added amendments have been fully considered but they are not persuasive as the combination of Belle and Liu teaches the limitations as provided by the claim language and the amendments.

Applicant argues “None of the teachings in Liu, particularly cited Sections 2 and 4.2 of Liu, teach or suggest “wherein one or more of the identified all found answers and passage phrases contain unfamiliar unit-of-measurement terms”, particularly where “unit-of-measurement terms describe concepts associated with the answer values”, and “wherein the unfamiliar unit-of-measurement terms are unknown measurement terms that are unknown to the DeepQA system, and wherein the unknown measurement terms are not found in an answer key used by the DeepQA system”.

The Examiner respectfully disagrees, Beller and Liu do teach, at least according to a BRI of “concept” and of “answer key value”, “wherein one or more of the identified all found answers and passage phrases contain unfamiliar unit-of-measurement terms, wherein unit-of-measurement terms describe concepts associated with the answer values, and "wherein the unfamiliar unit-of-measurement terms are unknown measurement terms that are unknown to the DeepQA system, and wherein the unknown measurement terms are not found in an answer key used by the DeepQA system.” Specifically, Beller teaches “identifying, by the DeepQA system, all found answers and … having values that are within a predetermined range of answer values of the training set, wherein one or more of the identified all found answers and … contain … unit-of-measurement terms, wherein unit-of-measurement terms describe concepts associated with the answer values” . This is taught by Beller because he teaches that the semantic variant generation component identifies answer variants that are within a range of values of the answer value in the training set (submitted QA pair) according to different precisions, times (days of week), sign of percent (positive or negative), punctuation, expression of the number (as word or as number), and values associated with different unit types but also, and alternatively, on the basis of different specifiable policy granularities and because he also teaches that these unit of measurement answer variants are associated with more general or abstract concepts such as linear, temporal, mass/weight, volume, and money (as provided on the rejection above, see FIG. 7 and para 70, 77, 108,  0109, 120: The semantic variants for the measure type include the following :…, Then , the semantic variant generation component determines number variants ( block 409 ) . The determination of number variants in block 409 may include variants in rounding , degree of precision , formatting , and word number variants ., For ranges , the semantic variant generation component would break apart the range , create variants for each side using the above types , and then combine those variants using different range keywords ., Other types not shown in FIG . 4 may include Percent and Range . The semantic variants for the percent type include the following:…  In one embodiment , the semantic variant generation component may specify a plurality of policies for providing answer alternatives . For example , for Date type answers , three policies may be provided as follows : a policy to gradually back - off to a less specific granularity ( e . g . , the “ General ” policy ) , a policy of exact day match ( the “ Day ” policy ) , and a policy of exact year match ( the “ Year ” policy ) . Each of the policies is appropriate to providing alternative answers to different kinds of questions . The first set of alternatives may be appropriate to a question such as “ When did Germany invade Poland ? ” ( where “ Sep . 1 , 1939 , " “ 9 / 1939 , " and “ 1939 ” would all be appropriate answers ).)  
As Beller teaches the identification of alternative unit-of-measurement answer values, he does not teach a determination of corresponding passage phrases and does not teach that the units of measurements generated by the semantic variant generation process are unfamiliar. However, in the combination, Liu teaches “identifying, by the  … system all found answers and passage phrases having values that are within a … range of answer values …, wherein one or more of the identified all found answers and passage phrases contain unfamiliar unit-of-measurement terms, wherein unit-of-measurement terms describe concepts associated with the answer values, wherein the unfamiliar unit-of-measurement terms are unknown measurement terms that are unknown to the …QA system, and wherein the unknown measurement terms are not found in an answer key used by the …QA system”. Liu teaches a QA system that identifies found (candidate) numerical answers and passage phrases (content of the search corpus associated with and corresponding to the semantic type with the corresponding values having a range of values as shown in Table 2, for example) using a semantic searching engine in which found answers and passage phrases correspond to answers (ca’s) in which some of the found answers and phrase passages/semantic types in that searched dataset do not contain any units (unknown or unfamiliar units) or non-standard/non-SI (also unfamiliar units), teaches that the unknown measurement terms are not found in the answer key of the QA system by virtue of teaching that the QA system identifies, through the application of a semantic searching engine and using a predicates-units table (Table 1 – an answer key), candidate numerical answers and associated units of measurements from content/passages of the searched corpus associated including passages which lack a unit of measurement (i.e., the numerical answer does not have a unit of measurement in an answer key, as represented by  “count” - for example as shown in Table 2-  but have values that are associated with the other answers with values and units of measurements such as MHz), leading to a candidate unit of measurement (for example, 3,060,000 count is associated with 3.6 megawatt which is being interpreted as an answer key value), and also teaches (like Beller) that the units of measurements correspond to concepts such as length and capacity ([p. 2, Section 2, p. 8, Section 4.2, Figure 1, Table 2] For example, q = (earth, radius) is a query that means “What is the radius of the Earth?”, and earth is the subject of q. radius is the predicate of q…. For example, one of the quantities is (6371 km) when query q = (earth, radius) is submitted to Sindice. This means that the radius of the earth is 6371 kilometres. Note that quantities are sometimes absent of units for some queries. For example, one of the quantities is 1,321,851,888 when a query q = (China, population) is submitted to Sindice…. Definition 4. For a quantity ca = (value, unit), t is a semantic type of ca if (t, P, U, s, UR, Eq) P PUT ^ unit P U holds. Otherwise, count is said to be a semantic type of ca., Based on the eight semantic types, we exploit Sindice, a semantic searching engine, to get quantities. For each query, the top 20 records returned by Sindice are retained. We extract quantities from each record to build a quantity set.,.)
Therefore, the combination teaches the limitations as provided by the claim language and as interpreted under the broadest reasonable interpretation. 

Applicant further argues that the combination fails to teach the newly added amended claim language on the independent claim “wherein the candidate passage measurement unit is a measurement unit that is different from the answer key measurement unit”  
Examiner respectfully disagrees. Beller teaches wherein the candidate passage measurement unit is a measurement unit that is different from the answer key measurement unit (as provided above, see FIG. 7 and at least para 70, 77, 108-109, 120: The semantic variants for the measure type include the following :…, Then , the semantic variant generation component determines number variants ( block 409 ) . The determination of number variants in block 409 may include variants in rounding , degree of precision , formatting , and word number variants ., For ranges , the semantic variant generation component would break apart the range , create variants for each side using the above types , and then combine those variants using different range keywords ., Other types not shown in FIG . 4 may include Percent and Range . The semantic variants for the percent type include the following:…  In one embodiment , the semantic variant generation component may specify a plurality of policies for providing answer alternatives . For example , for Date type answers , three policies may be provided as follows : a policy to gradually back - off to a less specific granularity ( e . g . , the “ General ” policy ) , a policy of exact day match ( the “ Day ” policy ) , and a policy of exact year match ( the “ Year ” policy ) . Each of the policies is appropriate to providing alternative answers to different kinds of questions . The first set of alternatives may be appropriate to a question such as “ When did Germany invade Poland ? ” ( where “ Sep . 1 , 1939 , " “ 9 / 1939 , " and “ 1939 ” would all be appropriate answers )). Thus, Beller teaches different measurement unit than the answer key.
As such, Beller as modified by Liu teaches the limitations as provided by the claim language as presented on the rejection above. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HEDRICK et al. (US-20190047715): teaches control of an aircraft and autopilot system

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144





/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144